DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2,4-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Guen et al. (US20160336574).
As to claim 1, Guen et al. discloses a secondary battery comprising: an electrode body that includes a positive-electrode sheet and a negative-electrode sheet (figure 2 number 120); an exterior body (number 110) that has an opening and that accommodates the electrode body; a sealing plate (number 130) that seals the opening; a terminal (number 145) that is secured to the sealing plate; a tab (number 122) that is connected to the positive-electrode sheet or the negative-electrode sheet; a first current collector (number 171) that is electrically connected to the terminal and the tab; an inner insulating member (number 150) that is disposed between the sealing plate and the first current collector; and a cover (number 160) that is composed of a resin and that is disposed between the first current collector and the electrode body, wherein the cover includes a cover portion that faces the first current collector and a cover joint (number 
As to claim 2, Guen et al. discloses wherein a positive-electrode tab that is connected to the positive-electrode sheet and a negative-electrode tab that is connected to the negative-electrode sheet are disposed on an end portion of the electrode body facing the sealing plate, and wherein the tab is the positive-electrode tab or the negative-electrode tab (paragraph 0035).
As to claim 4, Guen et al. discloses wherein the cover portion and the terminal are not in contact with each other (figure 4 number 161,145).
As to claim 5, Guen et al. discloses wherein the inner insulating member includes a first wall that extends toward the electrode body beyond a surface of the first current collector facing the electrode body, and wherein the cover joint is connected to the first wall (figure 2 number 152,162).
As to claim 6, Guen et al. discloses wherein the first wall has one of a connection opening and a connection projection, and the cover joint has the other of the connection opening and the connection projection, and wherein the connection projection is inserted in the connection opening, and the cover joint is connected to the first wall (figure 2 number 152,162).
As to claim 7, Guen et al. discloses further comprising: a second current collector (paragraph 0059, welding portion) that connects the tab and the first current collector to each other, and wherein the tab is one of tabs that are stacked and connected to a surface of the second current collector facing the electrode body (paragraph 0038,0040, figure 2).

As to claim 9, Guen et al. discloses wherein the inner insulating member includes a second wall that extends toward the electrode body, and wherein the second wall is disposed between the exterior body and the tab (figure 2 number 152,110,121).
As to claim 10, Guen et al. discloses wherein the second current collector includes a current-collector joint that is disposed on the first current collector and a tab joint that is connected to the tab, wherein a distance between the sealing plate and the current-collector joint in a thickness direction of the sealing plate is longer than a distance between the sealing plate and the tab joint, and wherein the cover portion is located nearer to the electrode body than the current- collector joint in the thickness direction of the sealing plate (figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 3,11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al. in view of Ito (US20170373303).
Guen et al. discloses the secondary battery described above. Guen et al. discloses wherein a support portion that projects toward the first current collector is formed on a surface of the cover portion facing the first current collector, wherein the support portion is disposed away from the cover joint, and wherein a gap is formed between the cover joint  (figure 2 number 165). Guen et al. fail to disclose wherein a gap is formed between the first current collector and the cover portion.
	Ito teaches wherein a gap is formed between the first current collector and the cover portion for the purpose of covering the positive electrode terminal in order to prevent sputters from scattering into the inside of the case during welding (paragraph 095,0097).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Guen et al. with wherein a gap is formed between the first current collector and the cover portion for the purpose of covering the positive electrode terminal in order to prevent sputters from scattering into the inside of the case during welding (paragraph 095,0097).
Ito teaches wherein the first current collector includes a current-collector projection on a surface thereof facing the electrode body, wherein an end portion of the current-collector projection facing the electrode body is located nearer to the electrode body than an end portion of the terminal facing the electrode body, and wherein the current-collector projection faces the cover portion for the purpose of connecting the current collector to the current collector of the electrode body (paragraph 0072).
Therefore it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Geun et al. with wherein the first current .
3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al. in view of Okuda et al. (US20090202901).
	Guen et al. discloses the battery described above. Guen et al. discloses wherein the terminal includes a flange (figure 2 number 146) that is disposed nearer to an outside of the battery than the sealing plate, an insertion portion that extends through a terminal insertion hole that is formed in the sealing plate (figure 2 number 155). Guen et al. fail to disclose a crimped portion that is crimped on the first current collector. Okuda et al. teaches a crimped portion that is crimped on the first current collector for the purpose of attaching tot eh current collector favorably and also the rotation of the crimped part with respect the central axis of the insertion hole is inhibited favorably (paragraph 0033).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Guen et al. with a crimped portion that is crimped on the first current collector for the purpose of attaching tot eh current collector favorably and also the rotation of the crimped part with respect the central axis of the insertion hole is inhibited favorably (paragraph 0033).
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al. 
Guen et al. discloses comprising: a positive-electrode tab (figure 2 number 122) that is connected to the positive-electrode sheet; a positive-electrode terminal (number 145) that is secured to the sealing plate (number 130); a first positive-electrode current collector (number 171) that is connected to the positive-electrode terminal and the positive-electrode tab; a negative-electrode tab (number 121) that is connected to the negative-electrode sheet; a negative-electrode terminal (number 140) that is secured to the sealing plate; and a first negative-electrode current collector (number 164) that is connected to the negative-electrode terminal and the negative-electrode tab, wherein the first positive-electrode current collector is composed of aluminum or aluminum alloy, wherein the first negative-electrode current collector is composed of copper or copper alloy (paragraph 0036,0039).
As to wherein a portion of the positive-electrode terminal and a portion of the first positive- electrode current collector that are nearest to the electrode body in a thickness direction of the sealing plate are located nearer to the electrode body than a portion of the negative-electrode terminal and a portion of the first negative-electrode current collector that are nearest to the electrode body, and wherein the terminal is the positive-electrode terminal, the first current collector is the first positive-electrode current collector, and the tab is the positive-electrode tab, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein a portion of the positive-electrode terminal and a portion of the first positive- electrode current collector that are nearest to the electrode body in a thickness direction .  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest comprising: a positive-electrode tab that is connected to the positive-electrode sheet; a positive-electrode terminal that is secured to the sealing plate; a first positive-electrode current collector that is connected to the positive-electrode terminal; a second positive-electrode current collector that is connected to the positive-electrode tab and the first positive-electrode current collector; a negative-electrode tab that is connected to the negative-electrode sheet; a negative-electrode terminal that is secured to the sealing plate; a first negative-electrode current collector that is connected to the negative-electrode terminal; and a second negative-electrode current collector that is connected to the negative- electrode tab and the first negative-electrode current collector, wherein the first positive-electrode current collector is composed of aluminum or aluminum alloy, wherein the second positive-electrode current collector is composed of aluminum or aluminum alloy, wherein the first negative-electrode current collector is composed of copper or copper alloy, wherein the second negative-electrode current collector is composed of copper or copper alloy, wherein a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JANE J RHEE/Primary Examiner, Art Unit 1724